     Case 1:15-cv-00038-NONE-GSA Document 29 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM STAFFORD,                                No. 1:15-cv-00038-NONE-GSA-PC

12                 Plaintiff                          ORDER VACATING AUGUST 17, 2021
                                                      AMENDED JUDGMENT
13   v.
                                                      (Doc. No. 27)
14   NORM KRAMER, et al.,
                                                      ORDER AMENDING JUDGMENT
15

16                 Defendants.

17

18           On June 10, 2021, the Ninth Circuit issued a memorandum decision in this matter

19   directing this court to enter an amended judgment. (Doc. No. 24.) On August 17, 2021, at the

20   direction of the assigned magistrate judge, the Clerk of the Court entered an amended judgment in

21   accordance with the Ninth Circuit’s instructions. (Doc. Nos. 26, 27.) However, the Ninth Circuit

22   had yet to issue its mandate. Therefore, this court inadvertently acted before it had jurisdiction to

23   amend the judgment. United States v. Waknine, 409 Fed. Appx. 72, 74 (9th Cir. 2010)1; see also

24   In re Ashai, No. 2:13-BK-11265-ER, 2017 WL 5495501, at *4 (C.D. Cal. Nov. 13, 2017).

25   Accordingly, the August 17, 2021 amended judgment is VACATED.

26   /////

27
     1
       Citation to this unpublished Ninth Circuit opinion is appropriate pursuant to Ninth Circuit Rule
28   36-3(b).
                                                      1
     Case 1:15-cv-00038-NONE-GSA Document 29 Filed 09/01/21 Page 2 of 2


 1          The mandate issued on August 19, 2021. (Doc. No. 28.) With that in hand, the court may

 2   now act on the Ninth Circuit’s directions.

 3          In accordance with the June 10, 2021 memorandum (Doc. No. 24) and mandate (Doc. No.

 4   28) issued by the Ninth Circuit, the judgment in this matter is amended as follows:

 5          (1) The state law claims in this action are DISMISSED WITHOUT PREJUDICE; and

 6          (2) The judgment entered on May 12, 2017 (Doc. No. 18) based upon an order adopting

 7   (Doc. No. 17) findings and recommendations dated March 24, 2017 (Doc. No. 15), remains in

 8   effect with regard to the federal claims, which were DISMISSED WITH PREJUDICE.

 9   IT IS SO ORDERED.
10
        Dated:     September 1, 2021
11                                                       UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
